Title: To John Adams from Allen Wiley, 9 November 1800
From: Wiley, Allen
To: Adams, John



To the President of the United States
Washington Nov: 9th: 1800

The Petition of Allen Wiley, Cartwright Tippet, David Waterston, John Vermillion, George Amos, William Simms, John Philips, William Simington John Delowry Robert McMahan and Alexander Shaw—Inhabitants of the City of Washington, Humbly Sheweth—That Your Petitioners, all men with families, reside at present, in houses which are Public property, and now standing on the Capitol Square,—which houses the Commissioners of the City have ordered us immediately to leave; and the houses immediately removed—Believing as we do that no Public inconvenience can possibly arise if the houses should remain where they are, and our families remain in them untill the ensuing Spring, when we can remove our families, without exposing them to the inclemency of the Winter, and take the liberty to Solicit the interference of Your Honors Authority in our behalfs and Your Petitioners as in Duty bound will ever Pray—
We think necessary to state that there is not a hut or shed of any kind in the City which is not Occupied—and we believe it would be utterly impossible to procure a tenement of the most Common kind—.








	


Allen WilyCartwright TippettDavid WaterstonWilliam SimmsWilliam SymingtonGeorge AmosJohn VermillionAlexander ShawJohn D LewreyJohn PhillipsRobt. Mcmahin